Exhibit 10.36

AMENDMENT
TO THE
LETTER AGREEMENT
BETWEEN
HONEYWELL INTERNATIONAL INC. AND ROGER M. FRADIN
DATED JULY 17, 2007

                    Pursuant to the authority granted to proper officers of
Honeywell International Inc. (the “Company”) by the Management Development and
Compensation Committee of the Board of Directors on December 11, 2009, the
Letter Agreement between Honeywell International Inc. and Roger M. Fradin shall
be amended effective March 15, 2010 by replacing the second sentence of the
third paragraph under the heading “Additional Retirement Benefit” in its
entirety with the following three sentences:

 

 

 

 

“For purposes of this Agreement, ‘Final Average Compensation’ shall mean the
average of your base salary and annual bonus (earned not paid) with respect to
the three calendar years coincident with or immediately preceding the end of
your employment with Honeywell. Notwithstanding the preceding sentence, your
annual bonus for 2009 shall be the greater of (a) the incentive compensation
received under the terms of the Honeywell International Inc. Incentive
Compensation Plan for Executive Employees (‘ICP’) in 2009 (earned in 2008), or
(b) the incentive compensation received under the terms of the ICP in 2010
(earned for 2009); provided however that if incentive compensation is included
under clause (a), the value of the incentive compensation received in 2009
(earned in 2008) shall be reduced by the actual incentive compensation received
and credited to the pension plans in 2010 (earned for 2009) to avoid double
counting.”

 

 

 

 

HONEYWELL INTERNATIONAL INC.

 

 

 

 

 

/s/ Mark James

 

 

Mark James

 

 

Senior Vice President – Human Resources and Communications

 

 

 

 

 

ROGER FRADIN

 

 

 

 

 

/s/ Roger Fradin

Dated: January 30, 2010

--------------------------------------------------------------------------------